DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 19-20, in the reply filed on 7/8/2020 is acknowledged.

Applicant’s election of Species E, claims 1-6 and 9-18, in the reply filed on 7/8/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 7-8 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/8/2020.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/750844, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Examiner notes that there appears no support in the specification as originally filed for said ‘844 application for the presently claimed “top-coat composition”.  In addition, some of the first polymers are also do not find support.  Thus, effective filing date for the current application is 4/15/2014 (provisional application 61/979575).

Claim Objections
Claim 16 is objected to because of the following informalities: the Examiner requests that the claim be amended to recite “…thereof, and combinations of two or more thereof[[;]] .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the total weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim as a total weight has not been previously introduced.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-12 and 14 and claim 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundgard et al. (US 2015/0344718 A1).

Regarding claims 1-6 and 9-12 and claim 15, Lundgard teaches coating compositions (top-coat composition) applied to a metal substrate (article, current claim 15) pre-coated with pre-coating compositions comprising, inter alia, polypropylene (current claims 2-4) (para 0091), said coating compositions comprising water and an aqueous dispersion comprising (a) a base polymer comprising an olefin, (b) a polymeric performance improving agent, (c) a polymeric stabilizing agent and a polymeric coupling agent (abstract).
Lundgard also teaches that the (a) base polymer is, inter alia, ethylene-vinyl acetate (first polymer, current claim 5) (para 0020), that the (c) stabilizing agent includes a surfactant (current claim 12) (para 0039), that the polymeric coupling agent is, inter alia, propylene maleic anhydride copolymer (second polymer, maleated polyolefin, current claims 6, 9 and 11) (para 0054), and that the (b) polymeric performance improving agent is, inter alia, a maleic anhydride functionalized polyethylene and maleic anhydride functionalized propylene-ethylene copolymers (maleated polyolefin, maleated polyethylene, maleated polyethylene, current claims 6, 9 and 10-11) (para 0029-0031).

Regarding claim 14, Lundgard teaches that the solid content is 47.0 weight percent (greater than 30 %) with a mean particle size of 0.79 microns (790 nm) (para 0107).

Claim(s) 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lundgard et al. (US 2015/0344718 A1).

Regarding claims 16-17, Lundgard teaches the coating compositions applied to a metal substrate as in the rejection of at least claims 1-2, which is equally applicable to the current claims.  In addition, Lundgard teaches that the coating composition is cured (para 0093).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1) in view of Murata et al. (US 6777070 B1).

Regarding claim 13, Lundgard teaches the coating compositions applied to a metal substrate as in the rejection of at least claim 1.  Lundgard does not mention that the substrate(s) are corona-treated.



Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to corona treat the surface of Lundgard’s substrate(s) towards improved adhesion between said substrate and the coating compositions as in the present invention.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundgard et al. (US 2015/0344718 A1) in view of Murata et al. (US 6777070 B1).

Regarding claim 18, Lundgard/Murata teaches the coating compositions applied to a metal substrate, and treating said substrate with a corona treatment, as in the rejection of at least claims 1 and 13, which is equally applicable to the current claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia A Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        6/4/2021